DETAILED ACTION
This is the first Office action on the merits based on the 16/745,262 application filed on 01/16/2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20, as originally filed, are currently pending and considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/14/2021 was in compliance with the provisions of 37 CFR 1.97.  All references disclosed in the IDS submitted on 04/14/2021 were considered with the exception of U.S. Patents Cite No. 9 (Patent Number “7857735,” Issue Date “2010-12-28” to “MERRITHEW et al.”) because of inconsistencies between the name of the patentee or applicant in the reference and the name of the patentee or applicant listed in the IDS.  The Office will consider the disclosed reference that was currently not considered if the inconsistencies with the name of the patentee or applicant are resolved.

Specification
The abstract of the disclosure is objected to because of the following informalities:
In lines 1-2, “the adjustment of a resistance system” should be --- adjustment of a resistance system ---.

In line 5, “the resistance adjuster” should be --- a resistance adjuster ---.
In line 7, “the purchase” should be --- a purchase ---.
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 10, and 17 are objected to because of the following informalities:
In each of claims 1, 10, and 17, line 1, “An exercise device” should be --- An exercise machine ---.
In claim 17, line 13, “a frame” should be --- a frame of the exercise machine ---.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are: “a purchase configured to be moved by application of an exerciser force” in each of claims 1, 10, and 17, line 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to and equivalents thereof.  Specifically, applicant discloses in the specification, as originally filed, paragraphs 0004 and 0059, that:
“the purchase may be a pedal positioned at a distal end of a pedal arm” (paragraph 0004; emphasis added); and
“the resistance adjustment mechanism can be connected to a variety of exerciser purchases (e.g., a hand hold, foot hold, etc., and other connected linkages)” (paragraph 0059; emphasis added).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 3, line 2, the limitation “the pedal arm hinged to the frame at a proximal end” renders the claim indefinite because it is unclear whether or not the pedal arm is hinged to the frame at a proximal end of the frame or a proximal end of the pedal arm.  Applicant is suggested to amend the limitation to --- the pedal arm hinged at a proximal end thereof to the frame ---.  Refer to Figure 4.
 Claims 4-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency on claim 3, which is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, see above.
Regarding claim 5, the limitation “a linkage bar carrying the pull pin at a first end and carrying a pin at the second end” is recited in lines 2-3.  The limitation renders the claim indefinite because it is unclear whether or not: the linkage bar carries the pull pin at a first end of the linkage bar or a first end of the pull pin; and the linkage bar carries the pin at a second end of the linkage bar or a second end of the pin.  In addition, there is insufficient antecedent basis for “the second end” in this limitation in the claim.  Applicant is suggested to amend the limitation to --- a linkage bar comprising first and second ends, the linkage bar carrying the pull pin at the first end and carrying a pin at the second end ---.  Refer to Figure 4B.
Claim 7 recites the limitation “the frame” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend the limitation to --- a frame of the exercise machine ---.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the structural cooperative relationships between a pedal, a side of the pedal, the cable, and the frame.  Applicant is suggested to amend claim 9, lines 3-4, from “wherein the stop relieving a cable tension when engaged in a pedal side of the cable between the stop and the resistance adjuster” to --- wherein the stop relieving a cable tension when engaged in a portion of the cable between the stop and the resistance adjuster ---.  Refer to Figure 4 and applicant’s specification, as originally filed, paragraph 0051.
Claim 10 recites the limitation “the linkage” in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend the limitation to --- a linkage ---.  Accordingly, applicant is also suggested to amend the limitation “a linkage” in claim 10, line 9, to --- the linkage ---.
Claims 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency on claim 10, which is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, see above.
Regarding claim 11, line 2, the limitation “the pedal arm hinged to a frame at a proximal end” renders the claim indefinite because it is unclear whether or not the pedal 
Regarding claim 12, the limitation “a linkage bar carrying the pull pin at a first end and carrying a pin at the second end” is recited in lines 2-3.  The limitation renders the claim indefinite because it is unclear whether or not: the linkage bar carries the pull pin at a first end of the linkage bar or a first end of the pull pin; and the linkage bar carries the pin at a second end of the linkage bar or a second end of the pin.  In addition, there is insufficient antecedent basis for “the second end” in this limitation in the claim.  Applicant is suggested to amend the limitation to --- a linkage bar comprising first and second ends, the linkage bar carrying the pull pin at the first end and carrying a pin at the second end ---.  Refer to Figure 4B.
Claim 14 recites the limitation “the frame” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend the limitation to --- a frame of the exercise machine ---.
Claim 15 recites the limitation “the travel of the linkage” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend the limitation to --- a travel of the linkage ---.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the structural cooperative relationships between a pedal, a side of the .
Claim 17 recites the limitation “the linkage” in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend the limitation to --- a linkage ---.  Accordingly, applicant is also suggested to amend the limitation “a linkage” in claim 17, line 9, to --- the linkage ---.
Claim 18 recites the limitation “the travel of the linkage” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend the limitation to --- a travel of the linkage ---.
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the structural cooperative relationships between a pedal, a side of the pedal, the cable, and the frame.  Applicant is suggested to amend claim 19, lines 3-4, from “wherein the stop relieving a cable tension when engaged in a pedal side of the cable between the stop and the resistance adjuster” to --- wherein the stop relieving a cable tension when engaged in a portion of the cable between the stop and the .
Regarding claim 20, line 2, the limitation “the pedal arm hinged to the frame at a proximal end” renders the claim indefinite because it is unclear whether or not the pedal arm is hinged to the frame at a proximal end of the frame or a proximal end of the pedal arm.  Applicant is suggested to amend the limitation to --- the pedal arm hinged at a proximal end thereof to the frame ---.  Refer to Figure 4.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-11, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ish, III (US 4,900,018).
Regarding claim 1, Ish, III discloses an exercise device (the press unit 16 of the exercise station C of the exercise machine illustrated in Figures 1, 2, and 5) comprising:
a purchase (the handle bars 82; Figures 1 and 5) configured to be moved by application of an exerciser force (the handle bars 82 move in response to a pushing force from a user; column 6, lines 54-60; Figures 1 and 5);

a resistance adjuster (the sector plate 84; Figures 1 and 5; column 7, lines 1-8) configured to be selectively moved relative to the purchase (via “an arcuate row of holes for selectively receiving a pin registering with a hole through the front section 80b [of the swing arm 80]”; column 7, lines 1-8; Figures 1 and 5) to change a magnitude of the resistance force transmitted to the purchase (via “adjustment of the height of the handle bar 82 during performance of the press exercise”; column 7, lines 1-8; Figures 1 and 5);
a linkage (the cable 40; Figures 2 and 5) providing a connection between the resistance source and the resistance adjuster (the cable 40 connects the weight stack unit 11 and the sector plate 84 via the pulleys 21-27 and the cable 18; Figures 1, 2, and 5) and selectively transmitting the resistance force (the load of the selected weights in the weight stack 11 in performing the press exercise is transmitted through the cable 40 to the sector plate 84 when the stop 16a does not engage the upper surface of the head plate 49a (i.e. when the press unit is in use); column 6, lines 43-68; Figures 1, 2, and 5); and
a strain relief (the stop 16a; column 6, lines 43-48; Figure 5) coupled to the linkage and operably positioned between the resistance source and the resistance adjuster (Figures 1, 2, and 5), when engaged the strain relief selectively reduces the resistance force transmitted through the linkage to the resistance adjuster (The stop 16a engages the upper surface of the head plate 49a when the press unit 16 is not in use (column 6, lines 43-48; Figure 5), at which time the short length of the cable 40 between not bear the load of the selected weights in the weight stack 11 (Figures 1, 2, and 5).) to permit movement of the resistance adjuster relative to the purchase (The stop 16a enables the intended use of permitting movement of the sector plate 84 relative to the handle bars 82 (see immediately above and refer to Figure 5 and column 6, lines 43, through column 7, line 8).  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.), when disengaged the strain relief permits transmission of the resistance force through the linkage to the resistance adjuster (the load of the selected weights in the weight stack 11 in performing the press exercise is transmitted through the cable 40 to the sector plate 84 when the stop 16a does not engage the upper surface of the head plate 49a (i.e. when the press unit is in use); column 6, lines 43-68; Figures 1, 2, and 5).
Regarding claim 2, Ish, III further discloses a frame (the generally triangular base frame 10 together with the column 44, the cylindrical pedestal 47, and the pedestal 49; Figures 1 and 5).
Regarding claim 3, Ish, III further discloses wherein the purchase is a pedal (the handle bars 82 are capable of being used as pedals, as in during an inverted leg press wherein a user is capable of lying supine on the bench assembly 90 with feet positioned on the handle bars 82; Figures 1 and 5), the pedal is positioned at a distal end (the rigid fork extensions 80b of the swing bar 80; Figures 1 and 5) of a pedal arm (the swing bar 80; Figures 1 and 5), the pedal arm hinged to the frame at a proximal end (the “forked 
Regarding claim 4, Ish, III further discloses wherein the resistance adjuster comprises a slot (the space between the sector plate 84 through with the swing arm passes together with the “arcuate row of holes for selectively receiving a pin registering with a hole through the front section 80b [of the swing arm 80]”; column 7, lines 1-8; Figures 1 and 5) with a plurality of enlarged portions (the arcuate row of holes; column 7, lines 1-8; Figures 1 and 5) and a pull pin (the pin that registers with the hole through the front section 80b of the swing arm 80 and is selectively received in the arcuate row of holes; column 7, lines 1-8; Figures 1 and 5) coupled with the linkage (Figures 1 and 5), wherein the pull pin is selectively permitted to slide within the slot manually and selectively lock in position along the slot within one of the plurality of enlarged portions when released (column 7, lines 1-8; Figures 1 and 5).
Regarding claim 7, Ish, III further discloses wherein the strain relief comprises a stop (the stop 16a fixed to the cable 40; column 6, lines 43-48; Figure 5) fixed to the linkage, the stop being configured to bear against a portion (the head plate 49a of the pedestal 49; Figure 5) of the frame (the generally triangular base frame 10 together with the column 44, the cylindrical pedestal 47, and the pedestal 49; Figures 1 and 5) when engaged such that the portion of the frame bears the resistance force sufficiently to permit movement of the resistance adjuster relative to the purchase (The stop 16a engages the upper surface of the head plate 49a of the pedestal 49 when the press unit 16 is not in use (column 6, lines 43-48; Figure 5), wherein the head plate 49a bears the load of the selected weights in the weight stack 11, and wherein the short length of the not bear the load of the selected weights in the weight stack 11 (column 6, lines 43-68; Figures 1, 2, and 5), thereby permitting movement of the sector plate 84 relative to the handle bars 82 (Refer to the 35 U.S.C. § 102 rejection of claim 1, see above.  Refer as well to Figure 5 and column 6, lines 43, through column 7, line 8.).
Regarding claim 8, Ish, III further discloses wherein the stop moves with the travel of the linkage as the purchase is moved in a direction away from the portion of the frame (Figures 1 and 5).
Regarding claim 9, Ish, III further discloses wherein the linkage is a cable (the cable 40; Figures 1, 2, and 5) and the portion of the frame is a plate (the head plate 49a of the pedestal 49; Figure 5) with an opening through which the cable travels (the center opening in the head plate 49a; Figure 5; column 6, lines 43-48), the opening being sized to prohibit passage of the stop therethrough (Figure 5; column 6, lines 43-48), and wherein the stop relieving a cable tension (the tension in the short length of the cable 40 between the stop 16a and the sector plate 84; Figure 5) when engaged in a pedal side of the cable (the short length of the cable 40 between the stop 16a and the sector plate 84 and that is nearest to the handle bars 82; Figure 5) between the stop and the resistance adjuster (The stop 16a engages the upper surface of the head plate 49a of the pedestal 49 when the press unit 16 is not in use (column 6, lines 43-48; Figure 5), wherein the head plate 49a bears the load of the selected weights in the weight stack 11, and wherein the short length of the cable 40 between the stop 16a and the sector plate 84 does not bear the load of the selected weights in the weight stack 11 (column 

Regarding claim 10, Ish, III discloses an exercise device (the press unit 16 of the exercise station C of the exercise machine illustrated in Figures 1, 2, and 5) comprising:
a purchase (the handle bars 82; Figures 1 and 5) configured to be moved by application of an exerciser force (the handle bars 82 move in response to a pushing force from a user; column 6, lines 54-60; Figures 1 and 5);
a resistance source (the weight stack unit 11; Figures 1, 2, and 5) providing a resistance force (“the load of the selected weights in the weight stack 11 in performing the press exercise”; column 6, lines 54-60; Figures 1, 2, and 5);
a resistance adjuster (the sector plate 84; Figures 1 and 5; column 7, lines 1-8) configured to be selectively moved relative to the purchase (via “an arcuate row of holes for selectively receiving a pin registering with a hole through the front section 80b [of the swing arm 80]”; column 7, lines 1-8; Figures 1 and 5) to change a magnitude of the resistance force transmitted to the purchase (via “adjustment of the height of the handle bar 82 during performance of the press exercise”; column 7, lines 1-8; Figures 1 and 5), the resistance adjuster comprising a slot (the space between the sector plate 84 through with the swing arm passes together with the “arcuate row of holes for selectively receiving a pin registering with a hole through the front section 80b [of the swing arm 80]”; column 7, lines 1-8; Figures 1 and 5) with a plurality of enlarged portions (the arcuate row of holes; column 7, lines 1-8; Figures 1 and 5) and a pull pin (the pin that registers with the hole through the front section 80b of the swing arm 80 
a linkage (the cable 40; Figures 2 and 5) providing a connection between the resistance source and the resistance adjuster (the cable 40 connects the weight stack unit 11 and the sector plate 84 via the pulleys 21-27 and the cable 18; Figures 1, 2, and 5) and selectively transmitting the resistance force (the load of the selected weights in the weight stack 11 in performing the press exercise is transmitted through the cable 40 to the sector plate 84 when the stop 16a does not engage the upper surface of the head plate 49a (i.e. when the press unit is in use); column 6, lines 43-68; Figures 1, 2, and 5); and
a strain relief (the stop 16a; column 6, lines 43-48; Figure 5) coupled to the linkage and operably positioned between the resistance source and the resistance adjuster (Figures 1, 2, and 5), when engaged the strain relief selectively reduces the resistance force transmitted through the linkage to the resistance adjuster (The stop 16a engages the upper surface of the head plate 49a when the press unit 16 is not in use (column 6, lines 43-48; Figure 5), at which time the short length of the cable 40 between the stop 16a and the sector plate 84 does not bear the load of the selected weights in the weight stack 11 (Figures 1, 2, and 5).) to permit movement of the resistance adjuster relative to the purchase (The stop 16a enables the intended use of permitting movement of the sector plate 84 relative to the handle bars 82 (see immediately above and refer to Figure 5 and column 6, lines 43, through column 7, line 8).  A recitation of not engage the upper surface of the head plate 49a (i.e. when the press unit is in use); column 6, lines 43-68; Figures 1, 2, and 5).
Regarding claim 11, Ish, III further discloses wherein the purchase is a pedal (the handle bars 82 are capable of being used as pedals, as in during an inverted leg press wherein a user is capable of lying supine on the bench assembly 90 with feet positioned on the handle bars 82; Figures 1 and 5), the pedal is positioned at a distal end (the rigid fork extensions 80b of the swing bar 80; Figures 1 and 5) of a pedal arm (the swing bar 80; Figures 1 and 5), the pedal arm hinged to a frame (the generally triangular base frame 10 together with the column 44, the cylindrical pedestal 47, and the pedestal 49; Figures 1 and 5) at a proximal end (the “forked rear end portion 80a which straddles the column 44 and is pivotally connected thereto at 81”; column 6, lines 50-52; Figures 1 and 5).
Regarding claim 14, Ish, III further discloses wherein the strain relief comprises a stop (the stop 16a fixed to the cable 40; column 6, lines 43-48; Figure 5) fixed to the linkage, the stop being configured to bear against a portion (the head plate 49a of the pedestal 49; Figure 5) of the frame (the generally triangular base frame 10 together with not in use (column 6, lines 43-48; Figure 5), wherein the head plate 49a bears the load of the selected weights in the weight stack 11, and wherein the short length of the cable 40 between the stop 16a and the sector plate 84 does not bear the load of the selected weights in the weight stack 11 (column 6, lines 43-68; Figures 1, 2, and 5), thereby permitting movement of the sector plate 84 relative to the handle bars 82 (Refer to the 35 U.S.C. § 102 rejection of claim 10, see above.  Refer as well to Figure 5 and column 6, lines 43, through column 7, line 8.).
Regarding claim 15, Ish, III further discloses wherein the stop moves with the travel of the linkage as the purchase is moved in a direction away from the portion of the frame (Figures 1 and 5).
Regarding claim 16, Ish, III further discloses wherein the linkage is a cable (the cable 40; Figures 1, 2, and 5) and the portion of the frame is a plate (the head plate 49a of the pedestal 49; Figure 5) with an opening through which the cable travels (the center opening in the head plate 49a; Figure 5; column 6, lines 43-48), the opening being sized to prohibit passage of the stop therethrough (Figure 5; column 6, lines 43-48), and wherein the stop relieving a cable tension (the tension in the short length of the cable 40 between the stop 16a and the sector plate 84; Figure 5) when engaged in a pedal side of the cable (the short length of the cable 40 between the stop 16a and the sector plate 84 and that is nearest to the handle bars 82; Figure 5) between the stop and the not in use (column 6, lines 43-48; Figure 5), wherein the head plate 49a bears the load of the selected weights in the weight stack 11, and wherein the short length of the cable 40 between the stop 16a and the sector plate 84 does not bear the load of the selected weights in the weight stack 11 (column 6, lines 43-68; Figures 1, 2, and 5).  Accordingly, the stop 16a relieves the tension in the short length of the cable 40 between the stop 16a and the sector plate 84.).

Regarding claim 17, Ish, III discloses an exercise device (the press unit 16 of the exercise station C of the exercise machine illustrated in Figures 1, 2, and 5) comprising:
a purchase (the handle bars 82; Figures 1 and 5) configured to be moved by application of an exerciser force (the handle bars 82 move in response to a pushing force from a user; column 6, lines 54-60; Figures 1 and 5);
a resistance source (the weight stack unit 11; Figures 1, 2, and 5) providing a resistance force (“the load of the selected weights in the weight stack 11 in performing the press exercise”; column 6, lines 54-60; Figures 1, 2, and 5);

a linkage (the cable 40; Figures 2 and 5) providing a connection between the resistance source and the resistance adjuster (the cable 40 connects the weight stack unit 11 and the sector plate 84 via the pulleys 21-27 and the cable 18; Figures 1, 2, and 5) and selectively transmitting the resistance force (the load of the selected weights in the weight stack 11 in performing the press exercise is transmitted through the cable 40 to the sector plate 84 when the stop 16a does not engage the upper surface of the head 
a strain relief (the stop 16a; column 6, lines 43-48; Figure 5) coupled to the linkage and operably positioned between the resistance source and the resistance adjuster (Figures 1, 2, and 5), the strain relief comprising a stop (the stop 16a fixed to the cable 40; column 6, lines 43-48; Figure 5) fixed to the linkage, the stop being configured to bear against a portion (the head plate 49a of the pedestal 49; Figure 5) of a frame (the generally triangular base frame 10 together with the column 44, the cylindrical pedestal 47, and the pedestal 49; Figures 1 and 5) when engaged such that the portion of the frame selectively bears at least some of the resistance force (The stop 16a engages the upper surface of the head plate 49a of the pedestal 49 when the press unit 16 is not in use (column 6, lines 43-48; Figure 5), wherein the head plate 49a bears the load of the selected weights in the weight stack 11, and wherein the short length of the cable 40 between the stop 16a and the sector plate 84 does not bear the load of the selected weights in the weight stack 11 (column 6, lines 43-68; Figures 1, 2, and 5), when engaged the strain relief selectively reduces the resistance force transmitted through the linkage to the resistance adjuster (The stop 16a engages the upper surface of the head plate 49a when the press unit 16 is not in use (column 6, lines 43-48; Figure 5), at which time the short length of the cable 40 between the stop 16a and the sector plate 84 does not bear the load of the selected weights in the weight stack 11 (Figures 1, 2, and 5).) to permit movement of the resistance adjuster relative to the purchase (The stop 16a enables the intended use of permitting movement of the sector plate 84 relative to the handle bars 82 (see immediately above and refer to Figure 5 and column 6, lines 43, through column 7, line 8).  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.), when disengaged the strain relief permits transmission of the resistance force through the linkage to the resistance adjuster (the load of the selected weights in the weight stack 11 in performing the press exercise is transmitted through the cable 40 to the sector plate 84 when the stop 16a does not engage the upper surface of the head plate 49a (i.e. when the press unit is in use); column 6, lines 43-68; Figures 1, 2, and 5).
Regarding claim 18, Ish, III further discloses wherein the stop moves with the travel of the linkage as the purchase is moved in a direction away from the portion of the frame (Figures 1 and 5).
Regarding claim 19, Ish, III further discloses wherein the linkage is a cable (the cable 40; Figures 1, 2, and 5) and the portion of the frame is a plate (the head plate 49a of the pedestal 49; Figure 5) with an opening through which the cable travels (the center opening in the head plate 49a; Figure 5; column 6, lines 43-48), the opening being sized to prohibit passage of the stop therethrough (Figure 5; column 6, lines 43-48), and wherein the stop relieving a cable tension (the tension in the short length of the cable 40 between the stop 16a and the sector plate 84; Figure 5) when engaged in a pedal side of the cable (the short length of the cable 40 between the stop 16a and the sector plate 84 and that is nearest to the handle bars 82; Figure 5) between the stop and the resistance adjuster (The stop 16a engages the upper surface of the head plate 49a of the pedestal 49 when the press unit 16 is not in use (column 6, lines 43-48; Figure 5), wherein the head plate 49a bears the load of the selected weights in the weight stack 11, and wherein the short length of the cable 40 between the stop 16a and the sector plate 84 does not bear the load of the selected weights in the weight stack 11 (column 6, lines 43-68; Figures 1, 2, and 5).  Accordingly, the stop 16a relieves the tension in the short length of the cable 40 between the stop 16a and the sector plate 84.).
Regarding claim 20, Ish, III further discloses wherein the purchase is a pedal (the handle bars 82 are capable of being used as pedals, as in during an inverted leg press wherein a user is capable of lying supine on the bench assembly 90 with feet positioned on the handle bars 82; Figures 1 and 5), the pedal is positioned at a distal end (the rigid fork extensions 80b of the swing bar 80; Figures 1 and 5) of a pedal arm (the swing bar 80; Figures 1 and 5), the pedal arm hinged to the frame at a proximal end (the “forked rear end portion 80a which straddles the column 44 and is pivotally connected thereto at 81”; column 6, lines 50-52; Figures 1 and 5).

Allowable Subject Matter
Claims 5, 6, 12, and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record (Ish, III – US 4,900,018) fails to teach or render obvious an exercise device in combination with all of the elements and structural and functional relationships as claimed and further including:
.

Conclusion
The prior art made of record (Rasmussen – US 4,809,972; Kram – US 2006/0229167; Atwood – US 9,492,702; Gutierrez – US 2017/0021216; Gill – US 5,827,154; Nagano – US 5,293,965) and not relied upon is considered pertinent to the applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.


/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784